ORDER
PER CURIAM.
Michael Cotton (Movant) appeals the denial of his Rule 29.15 motion for postcon-viction relief after an evidentiary hearing. Movant contends the motion court erred in denying his postconviction motion in that Movant’s trial counsel was ineffective for failing to investigate and call certain witnesses.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claims of error to be without merit. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).